COLORADO COURT OF APPEALS                                         2016COA177


Court of Appeals No. 15CA1327
Boulder County District Court No. 12CV540
Honorable Judith L. LaBuda, Judge
Honorable Bruce Langer, Judge


Jared J. Przekurat, by and through his parent, co-guardian, co-conservator
and next friend, Jerome Przekurat,

Plaintiff-Appellant,

v.

Christopher Torres, Samuel S. Stimson, Peter Stimson, and Mitchell Davis,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                  Division VII
                         Opinion by JUDGE BERGER
                         Terry and Booras, JJ., concur

                         Announced December 1, 2016


Ciccarelli & Associates, P.C., A. Troy Ciccarelli, Littleton, Colorado; The Fowler
Law Firm, LLC, Timms R. Fowler, Fort Collins, Colorado, for Plaintiff-Appellant

Hall & Evans, L.L.C., Alan Epstein, Denver, Colorado; Ray Lego & Associates,
Thomas E. Hames, Greenwood Village, Colorado, for Defendant-Appellee
Christopher Torres

Prendergast & Associates, P.C., Paul A. Prendergast, Littleton, Colorado, for
Defendants-Appellees Samuel S. Stimson and Peter Stimson

Campbell, Latiolais & Averbach, LLC, Colin C. Campbell, Kirsten M. Dvorchak,
Denver, Colorado, for Defendant-Appellee Mitchell Davis
¶1    In 2005, the General Assembly amended the Colorado Dram

 Shop Act, section 12-47-801, C.R.S. 2016, to impose civil liability

 not only when a social host knowingly served alcoholic beverages to

 a person under the age of twenty-one, but also when the social host

 “knowingly provided the person under the age of twenty-one a place

 to consume an alcoholic beverage.” § 12-47-801(4)(a)(I); see Ch.

 282, sec. 6, § 12-47-801, 2005 Colo. Sess. Laws 1244-45. No

 Colorado appellate court has addressed the meaning of the 2005

 amendments; this case requires us to do so.

¶2    Plaintiff, Jared J. Przekurat, was severely injured after Hank

 Sieck drove Przekurat’s car home from a party and was involved in

 a catastrophic single-car accident. Sieck was highly intoxicated at

 the time of the accident and was under the age of twenty-one.

¶3    Przekurat claimed that the four hosts of the party, defendants

 Christopher Torres, Samuel S. Stimson, Peter Stimson, and Mitchell

 Davis (the hosts), were liable for his damages under the 2005

 amendments to the Dram Shop Act because the hosts “knowingly

 provided [Sieck] a place to consume an alcoholic beverage.” In

 granting the hosts’ summary judgment motion, the district court

 rejected Przekurat’s expansive interpretation of the 2005


                                   1
 amendments and determined that Przekurat failed to establish that

 there were disputed issues of material fact on whether any of the

 hosts knew that Sieck was under the age of twenty-one or that he

 was drinking alcohol at the party.

¶4    We conclude that the trial court correctly construed the 2005

 amendments and also correctly determined that Przekurat failed to

 demonstrate a disputed issue of material fact regarding the hosts’

 knowledge that Sieck was underage and was drinking at the party.

 Accordingly, we affirm the summary judgment in favor of the hosts.

¶5    While we agree with Przekurat that the district court erred in

 denying on jurisdictional grounds his motion for reconsideration of

 summary judgment, that error does not require reversal or a

 remand.

              I. Relevant Facts and Procedural History

¶6    The hosts shared a house in Boulder. To celebrate Davis’

 twenty-fourth birthday and Torres’ graduation from college, they

 planned a party at the house. The hosts invited numerous people

 to the party, hired a disc jockey, and provided two kegs of beer.

 Although the witnesses’ testimony varied regarding the number of




                                   2
 attendees at the party, it appears that at various times, between

 twenty to more than one hundred people attended.

¶7    Among the attendees were Przekurat, who was twenty-one

 years old at the time, and Sieck, who was twenty years old. Sieck

 did not know any of the hosts, but was invited to the party by his

 friend, Victor Mejia, who in turn had been invited not by one of the

 hosts, but by another person who was also involved in planning the

 party. The only indication that Sieck interacted with any of the

 hosts that night came from Mejia’s deposition testimony, where he

 stated that he, Sieck, and some others encountered Torres in the

 kitchen of the house where the party was taking place. According

 to Mejia, Torres said to Mejia something like “I don’t really know

 these other people, but I know you.” There was no evidence in the

 record that Sieck (or anyone else) ever told the hosts that Sieck was

 under the age of twenty-one.1

¶8    Sieck apparently drank substantial amounts of alcohol at the

 party.2 At approximately two o’clock in the morning, Sieck,


 1 There also was no evidence that Sieck, then twenty years old,
 obviously looked younger than twenty-one years old.
 2 While there was little evidence regarding the amount of alcohol

 that Sieck consumed at the party, forensic testing of his blood after

                                   3
  Przekurat, and Mejia left the party in Przekurat’s car, which Sieck

  drove. Sieck drove at speeds in excess of one hundred miles per

  hour before losing control of the car, driving off of the road, and

  colliding with an embankment. The car rolled several times,

  ejecting Przekurat. All three occupants of the car survived the

  crash, but Przekurat sustained catastrophic injuries, including

  brain damage, which rendered him incompetent and he now

  requires around-the-clock care for the rest of his life.

¶9     Przekurat’s father sued the hosts on Przekurat’s behalf,

  alleging, as pertinent to this appeal, liability under section 12-47-

  801(4)(a)(I) of the Dram Shop Act.

¶ 10   After his pre-discovery summary judgment motion was denied,

  Torres renewed his motion for summary judgment following the

  completion of discovery. He asserted that no evidence showed that

  he knew Sieck was drinking in his home or that Sieck was




  the accident showed that his blood alcohol content ranged between
  0.090 and 0.129 grams of alcohol per 100 milliliters of blood,
  readings that exceed the legal limits for driving. § 42-1-102(27.5),
  C.R.S. 2016. It is also not clear from the record whether the alcohol
  Sieck drank at the party was supplied by the hosts or by another
  party guest. In view of our disposition, we need not address this
  question.

                                       4
  underage. The other three hosts moved for summary judgment on

  similar grounds.

¶ 11   Przekurat opposed the summary judgment motions, asserting

  that the hosts freely provided alcohol at the party, guests were

  invited without restriction, the hosts knew it was likely that people

  under the age of twenty-one would drink alcohol at the party, and

  many underage people drank alcohol at the party.

¶ 12   The district court granted summary judgment in favor of all

  the hosts, finding that there was no evidence “that Defendants had

  actual knowledge that Sieck was under the age of 21 and was either

  knowingly supplied alcohol by Defendants or knowingly allowed to

  consume alcohol on Defendants’ property.”

¶ 13   The court (with a different judge presiding) later denied

  Przekurat’s motion to reconsider summary judgment not on the

  merits, but because it had been filed beyond the fourteen-day

  period prescribed by C.R.C.P. 59, thus supposedly depriving the

  court of jurisdiction.




                                    5
            II. Interpretation of the “Social Host” Provision of the
                           Colorado Dram Shop Act

¶ 14      Przekurat first argues that the district court erred when it held

  that section 12-47-801(4)(a)(I) of the Dram Shop Act requires actual

  knowledge of two separate elements: (1) that the defendant provided

  a place for the consumption of alcohol by a person under the age of

  twenty-one and (2) that the defendant knew that the person who

  consumed alcohol at that place was under the age of twenty-one.

  We hold that the district court correctly construed and applied the

  statute.

¶ 15      Statutory interpretation presents a question of law that we

  review de novo. Build It & They Will Drink, Inc. v. Strauch, 253 P.3d

  302, 304 (Colo. 2011). “When interpreting a statute, we must

  ascertain and effectuate the intent of the General Assembly.”

  Vanderborgh v. Krauth, 2016 COA 27, ¶ 8. To do so, we look first to

  the statutory language, giving words and phrases their plain and

  ordinary meanings according to the rules of grammar and common

  usage. § 2-4-101, C.R.S. 2016; Krol v. CF & I Steel, 2013 COA 32,

  ¶ 15.




                                       6
¶ 16   “We read the language in the dual contexts of the statute as a

  whole and the comprehensive statutory scheme, giving consistent,

  harmonious, and sensible effect to all of the statute’s language.”

  Krol, ¶ 15. After doing this, if we determine that the statute is not

  ambiguous, we enforce it as written and do not resort to other rules

  of statutory construction. Id.

¶ 17   In enacting the Dram Shop Act, section 12-47-801, the

  General Assembly codified the common law rule that, except under

  limited circumstances, the consumption of alcohol is the proximate

  cause of injuries inflicted by an intoxicated person, not the

  provision of alcohol to that person. § 12-47-801(1); Build It, 253

  P.3d at 307. Section 12-47-801 also codifies the limited exceptions

  to the general rule and thus provides the exclusive remedy for a

  plaintiff injured by an intoxicated person against a provider of

  alcoholic beverages. Build It, 253 P.3d at 305. As relevant here,

  section 12-47-801(4)(a)(I) provides:

            No social host who furnishes any alcohol
            beverage is civilly liable to any injured
            individual . . . because of the intoxication of
            any person due to the consumption of such
            alcohol beverages, except when . . . [i]t is
            proven that the social host knowingly served
            any alcohol beverage to such person who was


                                     7
             under the age of twenty-one years or
             knowingly provided the person under the age
             of twenty-one a place to consume an alcoholic
             beverage[.]

¶ 18   To decide this case, we must determine whether the word

  “knowingly,” which is not defined in the Dram Shop Act, applies to

  both the act of providing a place for a person to consume an

  alcoholic beverage and the age of the drinker, or, rather, as

  Przekurat contends, liability is established by proof only that the

  social host provided a “place to consume an alcoholic beverage”

  without regard to the social host’s knowledge of the age of the

  drinker.

¶ 19   To decide this question, we look to the plain language of the

  2005 amendments as well as to this court’s decision in Dickman v.

  Jackalope, Inc., 870 P.2d 1261 (Colo. App. 1994). While Dickman

  addressed the statutory phrase “willfully and knowingly” in the

  context of the liability of liquor licensees for injuries to a person

  who was served alcohol by the licensees, it is nevertheless

  instructive. The statute addressed in Dickman provides:

             No licensee is civilly liable to any injured
             individual or his or her estate for any injury to
             such individual or damage to any property
             suffered because of the intoxication of any


                                      8
            person due to the sale or service of any alcohol
            beverage to such person, except when . . . [i]t
            is proven that the licensee willfully and
            knowingly sold or served any alcohol beverage
            to such person who was under the age of
            twenty-one years or who was visibly
            intoxicated[.]

  § 12-47-801(3) (emphasis added).3

¶ 20   In Dickman, the plaintiff sued a bar for serving alcohol to a

  woman who was underage and who later injured him when she lost

  control of her car. 870 P.2d at 1262. The evidence demonstrated

  that even though the bar employees did not ask for the woman’s

  identification, they believed that the woman was over twenty-one

  years old. Id. The trial court determined that the plaintiff had not

  presented any evidence that the bar had “knowingly and willfully”

  served alcohol to the woman, and therefore granted summary

  judgment in favor of the bar. Id.

¶ 21   The issue in Dickman was whether the mental state of

  “willfully and knowingly” applied to the person’s age as well as the


  3 The liquor licensee liability provision in effect at the time that
  Dickman v. Jackalope, Inc., 870 P.2d 1261 (Colo. App. 1994), was
  decided is substantively identical to the current liquor licensee
  provision. See § 12-47-128.5(3), C.R.S. 1991 (repl. vol. 5B)
  (repealed 1997). The language relevant to this case, “willfully and
  knowingly,” did not change.

                                      9
  provision of alcohol, or whether the plaintiff was only required to

  prove that the licensee “knowingly and willfully” served alcohol to

  an underage person, regardless of whether the licensee knew that

  that person was underage. Id. To resolve the question, the court

  applied the rule that when a criminal statute prescribes a culpable

  mental state, that mental state applies to every element of the

  offense unless the statute provides otherwise. Id. (citing section 18-

  1-503(4), C.R.S. 2016). The court affirmed the summary judgment,

  holding that under the plain language of the statute, a liquor

  licensee may be held liable for serving alcohol to someone under the

  age of twenty-one only if “the licensee knows that he or she is

  serving alcohol to a person under 21 years of age.” Id.

¶ 22   Przekurat argues that we should not rely on Dickman because

  it preceded the 2005 amendments and, in any event, is inapposite

  because it interpreted the phrase “willfully and knowingly” and not

  “knowingly” alone. For three reasons, we reject these arguments.

¶ 23   First, when the General Assembly amends a statute, we

  presume that it is aware of published judicial precedents construing

  the prior version of the statute. Vaughan v. McMinn, 945 P.2d 404,

  409 (Colo. 1997). Dickman was decided prior to the 2005


                                    10
  amendments, and thus the legislature is presumed to have known

  of the construction of the statute in Dickman. Nothing in the

  language of the 2005 amendments reflects a legislative intent to

  overrule Dickman.

¶ 24   Second, Dickman compels the conclusion that the statutory

  requirement of “knowingly” applies to all of the elements of liability

  under the 2005 amendments. Huddleston v. Bd. of Equalization, 31

  P.3d 155, 159 (Colo. 2001) (citing Colo. Common Cause v. Meyer,

  758 P.2d 153, 162 (Colo. 1988)). We think that Dickman was

  correctly decided, and we adopt its reasoning here.

¶ 25   Third, the fact that the General Assembly removed the word

  “willfully” from subsection (4)(a)(I) when it enacted the 2005

  amendments simply has no bearing on whether the word

  “knowingly,” which remains in the statute, applies to all of the

  elements of liability under the statute.4


  4 The parties dispute the significance of the General Assembly’s
  deletion of the word “willfully” from section 12-47-801(4)(a)(I),
  C.R.S. 2016. Relying on the legislative history of the 2005
  amendments, the hosts suggest that the term “willfully” was
  removed for the sole purpose of preventing insurance companies
  from avoiding coverage of Dram Shop Act claims on a homeowner’s
  insurance policy. See Hearing on H.B. 1183 Before the H. Judiciary
  Comm., 65th Gen. Assemb., 1st Reg. Sess. (Feb. 17, 2005)

                                    11
¶ 26   We thus conclude that, just as the “knowingly” mental state

  applies to knowledge of the age of the person in section 12-47-

  801(3)(a)(I), it also applies to knowledge of the age of the person in

  section 12-47-801(4)(a)(I). Therefore, to satisfy his summary

  judgment burden, Przekurat was required to present evidence that

  the hosts had actual knowledge that Sieck was underage and was

  drinking at the party. But he failed to do so.

¶ 27   Instead, Przekurat relies on legislative history and an affidavit

  from the House Bill 05-1183 sponsor to argue that the 2005

  amendments were intended to impose liability on social hosts who

  throw an “uncontrolled” party where it is likely that underage

  people will drink, without regard to the defendant’s knowledge of

  the age of the drinker. See Hearing on H.B. 1183 before the H.

  Judiciary Comm., 65th Gen. Assemb., 1st Reg. Sess. (Feb. 17, 2005)

  (statement of Rep. Angie Paccione). But we may not resort to

  legislative history unless the statute is ambiguous. Smith v. Exec.

  Custom Homes, Inc., 230 P.3d 1186, 1189 (Colo. 2010).



  (statement of Rep. Angie Paccione). In view of our conclusion that
  the language of the 2005 amendments is clear and unambiguous,
  we do not address the legislative purpose for removal of the word
  “willfully” from the Dram Shop Act.

                                     12
¶ 28   Here, as we have concluded above, the language of the statute

  is clear and unambiguous. While we agree that the 2005

  amendments expanded social host liability, the plain language of

  the statute requires that a social host must knowingly provide the

  person under the age of twenty-one a place to consume alcohol.

  § 12-47-801(4)(a)(I). Furthermore, affidavits of former legislators

  regarding their personal views of what a particular piece of

  legislation meant or what the legislature intended it to mean are not

  competent evidence to determine legislative intent, even when

  legislative intent is properly considered. Bread Political Action

  Comm. v. Fed. Election Comm’n, 455 U.S. 577, 582 n.3 (1982).

¶ 29   For these reasons, we conclude that the district court correctly

  applied the 2005 amendments. To the extent that Przekurat argues

  that the Dram Shop Act should impose liability on a social host who

  provides a venue but does not have knowledge that specific

  underage persons are drinking at the venue, that is a matter of

  policy that must be addressed to the General Assembly, not the

  courts. Loar v. State Farm Mut. Auto. Ins. Co., 143 P.3d 1083, 1087

  (Colo. App. 2006).




                                    13
                         III. Summary Judgment

¶ 30   Przekurat next argues that the district court’s summary

  judgment must be reversed because he offered “abundant” evidence

  that the hosts knew that they were hosting an “open” party and

  providing a venue to underage guests, including Sieck, to drink

  indiscriminately. Because the summary judgment record does not

  support Przekurat’s contention, we reject it.

¶ 31   We review summary judgments de novo. Brodeur v. Am. Home

  Assurance Co., 169 P.3d 139, 146 (Colo. 2007). Summary

  judgment is a drastic remedy appropriate only when the pleadings

  and supporting documents show that no genuine issue of material

  fact exists and the moving party is entitled to judgment as a matter

  of law. Id. The moving party has the burden of establishing the

  lack of a triable factual issue, and all doubts as to the existence of

  such an issue must be resolved in favor of the nonmoving party.

  Churchey v. Adolph Coors Co., 759 P.2d 1336, 1340 (Colo. 1988).

  Once the moving party has met this burden, the burden shifts to

  the nonmoving party to establish a triable issue of fact. Cont’l Air

  Lines, Inc. v. Keenan, 731 P.2d 708, 712-13 (Colo. 1987).




                                    14
¶ 32   As we held in Part II of this opinion, to impose liability under

  section 12-47-801(4)(a)(I) of the Dram Shop Act, a social host must

  have actual knowledge both that he has provided a place to

  consume an alcoholic beverage and that the person consuming the

  beverage at that place is under the age of twenty-one.

¶ 33   In their motions for summary judgment, the hosts presented

  legally admissible evidence to prove that none of them knew Sieck,

  knew that he was drinking at the party, or knew that he was

  underage. The supporting evidence consisted of the following:

          Sieck testified in his deposition that he did not know and

            had never met any of the hosts; he was not invited to the

            party by any of the hosts; he had never been to the hosts’

            home prior to the night of the party; and he did not tell

            anyone at the party that he was underage.

          Torres testified in his deposition that he did not ask any

            of the party attendees their age, and he swore in an

            affidavit that he did not know Sieck or know that Sieck

            had attended the party.

          Peter Stimson testified in his deposition that he did not

            know Sieck.

                                    15
          Davis testified in his deposition that he did not know

              Sieck.

          Samuel Stimson swore in an affidavit that he did not

              know Sieck, had not invited Sieck to the party, and did

              not come into contact with Sieck at the party.

¶ 34   In response to this showing, Przekurat presented the following

  evidence:

          The hosts threw a party with between 30 and 120

              attendees.

          Alcohol was freely available at this party.

          Access to the party was unrestricted.

          When Sieck entered the kitchen with a group of friends,

              including Mejia, Torres told Mejia, “I don’t really know

              these other people, but I know you.”

          The hosts knew that Samuel Stimson was underage and

              had planned to attend the party.

          The hosts did not ask party attendees their age or take

              any other steps to ensure that underage drinking would

              not take place at the party.



                                     16
             Sieck, who was twenty years old at the time, drank

              alcohol at the party.

¶ 35   Przekurat argues here, as he did in the district court, that

  circumstantial evidence raised a genuine issue of material fact that

  “[the hosts] clearly had knowledge of the fact that there were

  underage people consuming alcohol that they served at their home.”

  He also argues that the hosts had “constructive knowledge” that

  Sieck was underage and that they had provided a place for him to

  drink alcohol, and that constructive knowledge is sufficient to

  establish the statutory requirement of “knowingly.”

¶ 36   For two reasons, we agree with the district court that this

  evidence was insufficient to meet Przekurat’s summary judgment

  burden.

¶ 37   First, while we agree with Przekurat that circumstantial

  evidence is admissible to prove knowledge under the statute,

  Christoph v. Colo. Commc’ns Corp., 946 P.2d 519, 523 (Colo. App.

  1997), Przekurat did not offer any evidence, circumstantial or

  direct, that would permit a reasonable inference that any of the




                                      17
  hosts knew Sieck, much less that they knew his age.5 And

  Przekurat did not present any evidence that the twenty-year-old

  Sieck appeared to be obviously underage. Without knowledge,

  established either by direct or circumstantial evidence, of Sieck’s

  age, the hosts could not have knowingly provided Sieck, a person

  under the age of twenty-one, with a place to consume alcohol.

¶ 38   Second, constructive knowledge, or evidence that a person

  “should have known” of a condition or circumstance, Full Moon

  Saloon, Inc. v. City of Loveland ex rel. Local Liquor Licensing Auth.,

  111 P.3d 568, 570 (Colo. App. 2005), does not satisfy the mental

  state requirement of “knowingly” in section 12-47-801(4)(a)(I).

¶ 39   The supreme court’s decision in Build It & They Will Drink

  compels this conclusion even though the court was addressing

  licensee liability under the Dram Shop Act rather than social host

  liability. There, the supreme court squarely held that section

  5 The district court’s order did not prohibit the use of circumstantial
  evidence to establish whether the hosts had actual knowledge of the
  required circumstances under the 2005 amendments. Przekurat
  appears to conflate circumstantial evidence with constructive
  knowledge. They are not the same thing. See People v. Parga, 964
  P.2d 571, 573 (Colo. App. 1998) (holding that jury instructions were
  defective because they allowed the jury to convict the defendant
  based on his constructive knowledge when the statute required
  actual knowledge, established by direct or circumstantial evidence).

                                     18
  12-47-801(3), which provides that a liquor licensee must “willfully

  and knowingly” serve an underage or intoxicated person to be

  liable, requires proof that the licensee had “actual knowledge” of a

  person’s age or intoxicated state. 253 P.3d at 308. According to

  the court, “[i]t would not be enough that the licensee ‘should have

  known’ that the person was visibly intoxicated [or underage].” Id.

¶ 40   Because “the meaning attributed to words or phrases found in

  one part of a statute should be ascribed consistently to the same

  words or phrases throughout the statute,” we must apply the same

  meaning of the word “knowingly” here. Huddleston, 31 P.3d at 159

  (citing Colo. Common Cause, 758 P.2d at 162).

¶ 41   We also reject Przekurat’s assertion that Full Moon Saloon is

  dispositive of whether constructive knowledge satisfies the requisite

  mental state of section 12-47-801(4)(a)(I). Even if a Colorado Court

  of Appeals decision could overcome the holding of a Colorado

  Supreme Court case, which it obviously cannot, that case involved

  an entirely different statute, section 12-47-901, C.R.S. 2016, which

  makes it unlawful for any person to “permit” the sale or service of

  alcohol to a person under the age of twenty-one. This court held

  that a liquor licensee “permit[s]” that prohibited conduct if he or she


                                    19
  has actual knowledge or constructive knowledge that it is occurring.

  Full Moon Saloon, 111 P.3d at 570. One of the reasons that the

  court concluded that constructive knowledge is sufficient was

  because “[t]he holder of a liquor license has an ‘affirmative

  responsibility’ to conduct the business, and see that his or her

  employees conduct the business, in compliance with the law.” Id.

¶ 42   But, unlike section 12-47-901, the social host provision of the

  Colorado Dram Shop Act does not impose any comparable

  “affirmative responsibility,” and it does not impose liability for

  “permitting” an underage person to consume alcohol.

¶ 43   For these reasons, we conclude that while the hosts met their

  summary judgment burdens, Przekurat did not meet his, and the

  district court correctly granted summary judgment in favor of the

  hosts on Przekurat’s social host liability claim.

   IV. Przekurat’s Motion for Reconsideration of Summary Judgment

¶ 44   Przekurat next argues that the district court erred in

  concluding that it did not have jurisdiction to rule on his motion for

  reconsideration of summary judgment in favor of the hosts. We

  agree that the district court erroneously denied the C.R.C.P. 59




                                     20
  motion for lack of jurisdiction, but we nevertheless conclude that

  the error does not require either reversal or a remand.

                      A. Additional Procedural History

¶ 45   In his amended complaint, Przekurat asserted claims against

  an additional defendant, Robert Fix, who is not a party to this

  appeal. At the time that the district court granted summary

  judgment in favor of the hosts, Przekurat’s claims against Fix had

  not yet been resolved. No C.R.C.P. 54(b) order was ever entered

  with respect to the summary judgment in favor of the hosts.

¶ 46   The district court later granted summary judgment in favor of

  Fix. Przekurat moved for reconsideration of that order, and the

  district court (with a different judge presiding) reversed its earlier

  ruling as to Fix.

¶ 47   Przekurat then settled his claims against Fix, and the district

  court dismissed those claims. That same day, which was more

  than one year after the court granted summary judgment in favor of

  the hosts, Przekurat moved for reconsideration of the summary

  judgment in favor of the hosts. The district court denied the

  motion, concluding that it had not been filed within the fourteen




                                     21
  days prescribed by C.R.C.P. 59 and that therefore, the court did not

  have jurisdiction to consider the motion.

                               B. Analysis

¶ 48   “Within 14 days of entry of judgment as provided in C.R.C.P.

  58,” a party may move to amend the judgment under C.R.C.P.

  59(a)(4). Failure to file the motion within the time allowed by

  C.R.C.P. 59(a) deprives the court of jurisdiction to act under that

  rule. In re Marriage of McSoud, 131 P.3d 1208, 1212 (Colo. App.

  2006).

¶ 49   Przekurat argues that, contrary to the district court’s

  conclusion, the time for him to file a motion for reconsideration

  under C.R.C.P. 59 began to run when there was a final judgment,

  which resulted only when the district court dismissed the claims

  against Fix.

¶ 50   There are two types of motions for reconsideration. The first is

  a motion for reconsideration of an interlocutory order under

  C.R.C.P. 121, section 1-15(11), which provides, in relevant part:

  “Motions to reconsider interlocutory orders of the court, meaning

  motions to reconsider other than those governed by C.R.C.P. 59 or 60,

  are disfavored.” (Emphasis added.) Thus, that rule authorizes the


                                    22
  filing of a motion to reconsider a non-final order or judgment. Until

  the entry of final judgment, any order or judgment entered by the

  court is “subject to revision at any time before the entry of judgment

  adjudicating all the claims and the rights and liabilities of all the

  parties.” C.R.C.P. 54(b).

¶ 51   The second type is a motion for reconsideration of a final order

  or judgment under C.R.C.P. 59. In re Marriage of Warner, 719 P.2d

  363, 364-65 (Colo. App. 1986).

¶ 52   As noted, Rule 59(a) provides that “[w]ithin 14 days of entry of

  judgment as provided in C.R.C.P. 58 . . . a party may move for post-

  trial relief[.]” (Emphasis added.) C.R.C.P. 58 states that “[t]he term

  ‘judgment’ includes an appealable decree or order as set forth in

  C.R.C.P. 54(a).” C.R.C.P. 54(a) provides that “‘[j]udgment’ as used

  in these rules includes a decree and order to or from which an

  appeal lies.”

¶ 53   Reading these provisions together, a C.R.C.P. 59 motion may

  only be filed to challenge a final order or judgment, not a non-final

  or interlocutory order or judgment.

¶ 54   Our reading of C.R.C.P. 59(a) is supported by the Tenth

  Circuit’s construction of the similar provision of Fed. R. Civ. P.


                                     23
  59(e). Garcia v. Schneider Energy Servs., Inc., 2012 CO 62, ¶ 7

  (stating that an appellate court may rely on federal precedents

  interpreting similar federal rules in interpreting the Colorado Rules

  of Civil Procedure).

¶ 55   The timing provision of Fed. R. Civ. P. 59(e), which states that

  “[a] motion to alter or amend a judgment must be filed no later than

  28 days after the entry of the judgment,” is, for relevant purposes,

  substantively similar to C.R.C.P. 59(a). The Tenth Circuit held that

  the time for filing a motion under Fed. R. Civ. P. 59 begins to run

  only upon entry of a final judgment, not an interlocutory order.

  Anderson v. Deere & Co., 852 F.2d 1244, 1246 (10th Cir. 1988).

¶ 56   Until the claims against Fix were dismissed, the summary

  judgment entered in favor of the hosts was not a final order or

  judgment and thus was not subject to challenge by a motion under

  C.R.C.P. 59. Instead, it was subject to modification by the court at

  any time, either on motion of the parties or on the court’s own

  motion. C.R.C.P. 54(b); Harding Glass Co. v. Jones, 640 P.2d 1123,

  1125 n.2 (Colo. 1982).

¶ 57   Once the summary judgment in favor of the hosts became

  final, which it did upon the dismissal of the claims against Fix,


                                    24
  Przekurat had fourteen days to file a C.R.C.P. 59 motion directed to

  that judgment. Przekurat timely filed his C.R.C.P. 59 motion, and

  thus the district court erred when it denied the motion based upon

  lack of jurisdiction.

¶ 58   But this error does not require either reversal or a remand for

  consideration of the motion for reconsideration. Except for

  testimony that at one point there may have been as few as twenty

  people at the party, Przekurat’s motion for reconsideration did not

  advance any factual or legal argument beyond what he had

  presented in his original response to the hosts’ motions for

  summary judgment. To the extent that Przekurat’s motion for

  reconsideration presented additional evidence regarding the size of

  the party, that evidence, by itself, does not change the summary

  judgment calculus. Without direct or circumstantial evidence that

  the hosts knew that Sieck was drinking at the party and was under

  the age of twenty-one, Przekurat could not meet his summary

  judgment burden.

¶ 59   Moreover, in the absence of a claim of newly discovered

  evidence, which was not asserted here, evidence submitted after the

  grant of summary judgment cannot properly be considered by the


                                   25
  district court. Schmidt v. Frankewich, 819 P.2d 1074, 1078 (Colo.

  App. 1991) (citing Conrad v. Imatani, 724 P.2d 89, 94 (Colo. App.

  1986)).

¶ 60   Nor does the district court’s reversal of its initial grant of

  summary judgment in favor of Fix affect our analysis. That order

  reversing the prior grant of summary judgment was based on

  evidence specific to Fix: Fix knew Sieck prior to the party and talked

  with Sieck at the party; Fix invited Mejia to the party, and Mejia

  invited Sieck; Fix knew that Mejia was underage and was a friend of

  others who were underage; and there may have been as few as

  twenty party attendees, increasing the likelihood that Fix was aware

  that Sieck — a person he had met before — was at the party. Other

  than raising an issue about the size of the party, which we

  addressed above, none of this evidence established a disputed issue

  of material fact as to the hosts.6

                             V. Cost Awards

¶ 61   Because we affirm the summary judgment, we also affirm the

  cost awards to Peter Stimson, Samuel Stimson, and Torres. Rocky

  6Given our resolution of this issue, we necessarily reject the hosts’
  contention that Przekurat engaged in improper judge shopping
  when he filed his C.R.C.P. 59 motion.

                                       26
  Mountain Expl., Inc. v. Davis Graham & Stubbs LLP, 2016 COA 33,

  ¶ 67.

                        VI. Appellate Attorney Fees

¶ 62      Peter Stimson and Samuel Stimson request appellate attorney

  fees and single or double costs pursuant to C.A.R. 38(b) and section

  13-17-103, C.R.S. 2016, both of which grant an appellate court

  discretion to impose attorney fees against a party who has brought

  or defended a frivolous action. Mission Denver Co. v. Pierson, 674

  P.2d 363, 366 (Colo. 1984). Przekurat made “coherent assertion[s]

  of error” and supported his arguments with legal authority. Castillo

  v. Koppes-Conway, 148 P.3d 289, 292 (Colo. App. 2006). Therefore,

  his appeal was not frivolous and we deny Peter Stimson’s and

  Samuel Stimson’s requests for appellate attorney fees and double

  costs. They are entitled to costs as the prevailing party on appeal

  pursuant to C.A.R. 39.

                             VII. Conclusion

¶ 63      The summary judgment in favor of the hosts and the award of

  costs are affirmed.

          JUDGE TERRY and JUDGE BOORAS concur.




                                    27